 



Execution Copy
 
Subordinated Guaranty Agreement
dated as of June 28, 2006
from
The Guarantors Named Herein
for the benefit of
The Holders of the Notes
 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Section   Heading   Page  
Section 1.
  Guaranty     2  
 
           
Section 2.
  Representations and Warranties     4  
 
           
Section 3.
  Guarantor’s Obligations Unconditional     6  
 
           
Section 4.
  Affirmative Covenants     12  
 
           
Section 5.
  Negative Covenants     13  
 
           
Section 6.
  Full Recourse Obligations     15  
 
           
Section 7.
  Waiver     15  
 
           
Section 8.
  Waiver of Subrogation, Reinstatement     16  
 
           
Section 9.
  Subordination     16  
 
           
Section 10.
  Effect of Bankruptcy Proceedings, Etc     17  
 
           
Section 11.
  Term of Guaranty     17  
 
           
Section 12.
  Contribution     18  
 
           
Section 13.
  Payment of Additional amounts     18  
 
           
Section 14.
  Limitation of Liability     20  
 
           
Section 15.
  Supplemental Agreement     20  
 
           
Section 16.
  Definitions and Terms Generally     20  
 
           
Section 17.
  Notices     22  
 
           

ii



--------------------------------------------------------------------------------



 



              Section   Heading   Page  
Section 18.
  Amendments, Etc     23  
 
           
Section 19.
  Submission to Jurisdiction, Consent to Jurisdiction; Service of Process     23
 
 
           
Section 20.
  Waiver of Jury Trial     24  
 
           
Section 21.
  Survival     24  
 
           
Section 22.
  Severability     24  
 
           
Section 23.
  Successors and Assigns     25  
 
           
Section 24.
  Table of Contents; Headings     25  
 
           
Section 25.
  Counterparts     25  
 
           
Section 26.
  Governing Law     25  
 
           
Section 27.
  Covenant Compliance     25  
 
           
Section 28.
  Appointment of Process Agent     25  
 
           
Section 29.
  Conversion of Judgment Currency     26  
 
           

iii



--------------------------------------------------------------------------------



 



     Subordinated Guaranty Agreement, dated as of June 28, 2006 (the
“Guaranty”), from each of:
     (i) Ninotsminda Oil Company Limited, a company incorporated and existing in
the Republic of Cyprus, CanArgo (Nazvrevi) Limited, a company incorporated and
existing in the Bailiwick of Guernsey, CanArgo Norio Limited, a company
incorporated and existing in the Republic of Cyprus, CanArgo Limited, a company
incorporated and existing in the Bailiwick of Guernsey, Tethys Petroleum
Investments Limited, a company incorporated and existing in Bailiwick of
Guernsey, CanArgo Ltd, a company incorporated and existing in Ontario, Canada
and Tethys Kazakhstan Limited, a company incorporated and existing in the
Bailiwick of Guernsey; and
     (ii) such New Material Subsidiaries as shall become parties hereto in
accordance with Section 15 hereof (each such New Material Subsidiary and those
listed in clause (i), a “Guarantor” and collectively the “Guarantors”),
for the ratable benefit of the holders from time to time of the Notes (as
defined below) (the “holders”). Capitalized terms used herein are defined in
Section 16 hereof or in the Note Purchase Agreement referred to below.
     Whereas, CanArgo Energy Corporation, a Delaware corporation (the “Company”)
will authorize the issue and sale of US$10,000,000.00 aggregate principal amount
of its 12% Subordinated Convertible Guaranteed Notes due June 28, 2010, (the
“Notes”) pursuant to the Note and Warrant Purchase Agreement, dated as of the
date hereof (as amended, modified or supplemented from time to time, the “Note
Purchase Agreement”) among the Company and the Purchasers named therein.
     Whereas, each of the Guarantors is a direct or indirect Subsidiary of the
Company.
     Whereas, the Company has agreed that all of its Material Subsidiaries will
guarantee the Company’s obligations under the Notes as described in the Notes
and the Note Purchase Agreement.
     Whereas, each of the Guarantors had previously absolutely, unconditionally
and irrevocably, jointly and severally guaranteed to each holder of the
Company’s: (i) Senior Secured Notes due July 25, 2009 (“Senior Secured Notes”)
and its successors and assigns, issued pursuant to a Note Purchase Agreement of
even date therewith by and among the Company and the purchasers named therein
(the “Senior NPA”), the full and punctual payment and performance when due,
whether at stated maturity, by acceleration or otherwise, of the principal at
the applicable Redemption Price (as defined in the Senior NPA) and interest on
(including, without limitation, interest, whether or not an allowable claim,
accruing after the date of filing of any petition in bankruptcy, or the
commencement of any bankruptcy, insolvency or similar proceeding relating to the
Company) the Senior Secured Notes and all other amounts under the Senior NPA and
all other obligations, agreements and covenants of the Company now or

 



--------------------------------------------------------------------------------



 



hereafter existing under the Senior Secured Notes, the Senior NPA or any of the
other Loan Documents (as defined in the Senior NPA), whether for principal, at
the applicable Redemption Price (as defined in the Senior NPA), interest
(including interest accruing or becoming owing both prior to and subsequent to
the commencement of any bankruptcy or insolvency proceeding against or with
respect to the Company) (collectively, the “Senior Obligations”) and (ii) Senior
Subordinated Convertible Guaranteed Notes due September 1, 2009 (“Subordinated
Notes”) and its successors and assigns, issued pursuant to a Note and Warrant
Purchase Agreement as of March 3, 2006 by and among the Company and the
purchasers named therein (the “Subordinated NPA”), the full and punctual payment
and performance when due, whether at stated maturity, by acceleration or
otherwise, of the principal at the applicable Redemption Price (as defined in
the Subordinated NPA) and interest on (including, without limitation, interest,
whether or not an allowable claim, accruing after the date of filing of any
petition in bankruptcy, or the commencement of any bankruptcy, insolvency or
similar proceeding relating to the Company) the Subordinated Notes and all other
amounts under the Subordinated NPA and all other obligations, agreements and
covenants of the Company now or hereafter existing under the Subordinated Notes,
the Subordinated NPA or any of the other Loan Documents (as defined in the
Subordinated NPA), whether for principal, at the applicable Redemption Price (as
defined in the Subordinated NPA), interest (including interest accruing or
becoming owing both prior to and subsequent to the commencement of any
bankruptcy or insolvency proceeding against or with respect to the Company),
subordinated in right of payment to the payment in full of the Company’s Senior
Obligations.
     Whereas, each Guarantor’s obligations hereunder to the holders of the Notes
are subordinated in right of payment, pursuant to the subordination provisions
of Section 4 of the Note Purchase Agreement, to the prior and full payment of
such Guarantor’s obligations to the holders of Senior Indebtedness (as defined
in the Note Purchase Agreement), including, without limitation, all Indebtedness
due and payable under: the Senior Secured Notes, the Senior NPA, the Security
Documents (as defined in the Senior NPA) and the other Loan Documents (as
defined in the Senior NPA), the Subordinated Notes, the Subordinated NPA, the
Subsidiary Guaranties (as defined in the Subordinated NPA) and the other Loan
Documents (as defined in the Subordinated NPA) executed and delivered by the
parties thereto in connection therewith.
     Whereas, each Guarantor acknowledges that it will derive substantial
benefits from the issuance of the Notes.
     Now, Therefore, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and confirmed and to induce the holders to purchase the Notes, each
of the Guarantors, intending to be legally bound, hereby agrees for the benefit
of the holders, as follows:
Section 1. Guaranty.
     Subject to the subordination provisions of Section 4 of the Note Purchase
Agreement, each Guarantor with all other Guarantors, hereby absolutely,
unconditionally and irrevocably, jointly and severally guarantees to each holder
of the Notes and its successors and assigns, the full and punctual payment and
performance when due, whether at stated maturity, by

2



--------------------------------------------------------------------------------



 



acceleration or otherwise, of the principal at the applicable Redemption Price
and interest on (including, without limitation, interest, whether or not an
allowable claim, accruing after the date of filing of any petition in
bankruptcy, or the commencement of any bankruptcy, insolvency or similar
proceeding relating to the Company) the Notes and all other amounts under the
Note Purchase Agreement and all other obligations, agreements and covenants of
the Company now or hereafter existing under the Notes, the Note Purchase
Agreement or any of the other Loan Documents, whether for principal, at the
applicable Redemption Price, interest (including interest accruing or becoming
owing both prior to and subsequent to the commencement of any proceeding against
or with respect to the Company under any chapter of the Bankruptcy Reform Act of
1978, as amended, 11 U.S.C. § 101 et seq., (the “Bankruptcy Code”)),
indemnification payments, damages payable under the Loan Documents, expenses
(including reasonable attorneys’ fees and expenses) or otherwise, and all
reasonable costs and expenses, if any, actually incurred by any holder in
connection with enforcing any rights under this Guaranty (all such obligations
being the “Guaranteed Obligations”), and agrees to pay any and all reasonable
expenses incurred by each holder in enforcing this Guaranty; provided that,
notwithstanding anything contained herein, in the Note or in the Note Purchase
Agreement to the contrary, the maximum liability of each Guarantor hereunder and
under the Notes and the Note Purchase Agreement shall in no event exceed such
Guarantor’s Maximum Guaranteed Amount, and provided further, each Guarantor
shall be unconditionally required to pay all amounts demanded of it hereunder
prior to any determination of such Maximum Guaranteed Amount and the recipient
of such payment, if so required by a final non-appealable order of a court of
competent jurisdiction, shall then be liable for the refund of any amounts
received in excess of such Guarantor’s Maximum Guaranteed Amount. If any such
rebate or refund is ever required, all other Guarantors (and the Company) shall
be fully liable for the repayment thereof to the maximum extent allowed by
applicable law. This Guaranty is an absolute, unconditional, present and
continuing guaranty of payment and not a guaranty of collectibility and is in no
way conditioned upon any attempt to collect from the Company, another Guarantor
or any other action, occurrence or circumstance whatsoever. Each Guarantor
agrees that the Guaranteed Obligations may at any time and from to time exceed
the Maximum Guaranteed Amount of such Guarantor without impairing this Guaranty
or affecting the rights and remedies of the holders of the Notes hereunder.
     Notwithstanding any stay, injunction or other prohibition preventing such
action against the Company, if for any reason whatsoever the Company shall fail
or be unable duly, punctually and fully to perform and (in the case of the
payment of Guaranteed Obligations) pay such amounts as and when the same shall
become due and (in the case of the payment of Guaranteed Obligations) payable or
to perform or comply with any other Guaranteed Obligation, whether or not such
failure or inability shall constitute an “Event of Default” under the Note
Purchase Agreement or the Notes, each Guarantor will forthwith (in the case of
the payment of Guaranteed Obligations) pay or cause to be paid such amounts to
the holders, in lawful money of the United States of America, at the place
specified in the Note Purchase Agreement, or perform or comply with such
Guaranteed Obligations or cause such Guaranteed Obligations to be performed or
complied with (in the case of the payment of Guaranteed Obligations), together
with interest (in the amounts and to the extent required under such Notes and
the Note Purchase Agreement) on any amount due and owing, in each case subject
to the provisions of Section 4 of the Note Purchase Agreement. Each Guarantor
shall be entitled to assume that any person stated in this

3



--------------------------------------------------------------------------------



 



Guaranty as being entitled to make a demand and receive payment hereunder is so
entitled and, in connection therewith, to rely on written communications
received from such persons as being genuine and having been duly authorized by
all necessary legal action.
     All payments of principal at the applicable the Redemption Price, and
interest on the Notes by a Guarantor hereunder shall be paid ratably (based on
the outstanding principal amount of the Notes) to each holder and all payments
of fees, expenses and other amounts shall be paid to such holder that incurred
such fees, expenses and other amounts, subject to any limitations set forth in
the Loan Documents, subject to the provisions of Section 4 of the Note Purchase
Agreement.
Section 2. Representations and Warranties.
     Each Guarantor hereby represents and warrants as follows:
     (a) All representations and warranties contained in the Note Purchase
Agreement that relate to such Guarantor that are not qualified by materiality
are true and correct in all Material respects and all representations and
warranties contained in the Note Purchase Agreement that relate to such
Guarantor that are qualified by materiality are true and correct.
     (b) Such Guarantor acknowledges that, any default in the due observance or
performance by such Guarantor of any covenant, condition or agreement contained
herein shall constitute an Event of Default. The Guarantors shall have an
opportunity to cure a default under Section 4 or Sections 5.1, or 5.5 for a
period of 30 days after the earlier of (i) a Responsible Officer obtaining
Knowledge of such default and (ii) the Guarantor receiving written notice of
such default from any holder of a Note.
     (c) There are no conditions precedent to the effectiveness of this Guaranty
that have not been satisfied or expressly waived.
     (d) Such Guarantor has, independently and without reliance upon any holder
of the Notes and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Guaranty. Such Guarantor has investigated fully the benefits and advantages
which will be derived by it from execution of this Guaranty, and the Board of
Directors (or other similar governing body) of such Guarantor has decided that a
direct and/or an indirect benefit will accrue to such Guarantor by reason of the
execution of this Guaranty.
     (e) (i) This Guaranty is not given with actual intent to hinder, delay or
defraud any Person to which such Guarantor is or will become, on or after the
date hereof, indebted; (ii) such Guarantor has received at least a reasonably
equivalent value in exchange for the giving of this Guaranty; (iii) such
Guarantor is not engaged in a business or transaction, nor is about to engage in
a business or transaction, for which any property remaining with such Guarantor
constitutes an unreasonably small amount of

4



--------------------------------------------------------------------------------



 



capital; and (v) such Guarantor does not intend to incur debts that will be
beyond such Guarantor’s ability to pay as such debts mature.
     (f) Each Guarantor is a corporation or other legal entity duly
incorporated, formed or organized and validly existing under the laws of its
country, state or province of organization, and has the full corporate or other
power, authority and legal right under the laws of its jurisdiction of
organization or formation to conduct its business as presently conducted and to
execute, deliver and perform its obligations under this Guaranty.
     (g) The execution, delivery and performance of this Guaranty have been duly
authorized by all necessary corporate or other action on the part of each
Guarantor, and does not require any consent or approval of, or the giving of
notice to, or the taking of any other action in respect of, any stockholder or
trustee or holder of any indebtedness or obligations of such Guarantor. This
Guaranty constitutes a legal, valid and binding obligation of each Guarantor,
enforceable against such Guarantor in accordance with its terms, except that
such enforceability is subject to any limitations arising from bankruptcy,
insolvency, liquidation, moratorium, reorganization and other similar laws of
general application relating to or affecting the rights of creditors or pledgees
and to general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law).
     (h) The execution, delivery and performance of this Guaranty does not and
will not conflict with or result in any violation of or default under any
provision of the Certificate or Articles (as the case may be) of Incorporation,
by-laws, Memorandum and Articles of Association or other constitutional
documents, of any Guarantor, or any indenture, mortgage, deed of trust,
instrument, law, rule or regulation binding on any Guarantor or to which a
Guarantor is a party, except such as could not be reasonably expected to result
in a Material Adverse Effect.
     (i) The execution, delivery and performance of this Guaranty does not and
will not result in violation of any judgment or order applicable to any
Guarantor or result in the creation or imposition of any Lien not permitted by
Section 5.3 hereof on any of the properties or revenues of any Guarantor
pursuant to any requirement of applicable law or any indenture, mortgage, deed
of trust or other instrument to which such Guarantor is a party, except such as
could not be reasonably expected to result in a Material Adverse Effect.
     (j) The execution, delivery and performance of this Guaranty does not and
will not conflict with and does not and, to the Knowledge of the Guarantor, will
not require any consent, approval or authorization of, or registration or filing
with, any governmental authority or agency of the United States, Canada,
Bailiwick of Guernsey or the Republic of Cyprus or any state, province or
territory thereof, except such as are contemplated by the Note Purchase
Agreement or the failure so to file or obtain such consents, approvals or
authorizations could not reasonably be expected to result in a Material Adverse
Effect.

5



--------------------------------------------------------------------------------



 



     (k) Except as may be limited by applicable law or proceedings in bankruptcy
each Guarantor’s obligations under this Guaranty are at least pari passu in
right of payment with all other unsecured claims against the general creditors
of such Guarantor.
     (l) Each Guarantor has validly and irrevocably submitted to the
jurisdiction of the Supreme Court of the State of New York, New York County, and
the United States District Court for the Southern District of New York.
     (m) The choice of the laws of the State of New York to govern this Guaranty
is valid and binding.
     (n) The execution, delivery and performance by each Guarantor of this
Guaranty will not render such Guarantor insolvent, nor is it being made in
contemplation of such Guarantor’s insolvency, and the Guarantor does not have an
unreasonably small capital.
     (o) There are no pending or, to the Knowledge of any Guarantor, threatened
actions or proceedings against or affecting such Guarantor or any of its
properties by or before any court or administrative agency or arbiter that would
materially adversely affect the ability of such Guarantor to perform its
obligations hereunder or call into question the validity or enforceability of
this Guaranty in any material respect.
     (p) No Guarantor is in breach of or default under or with respect to any
instrument, document or agreement binding upon such Guarantor which breach or
default is reasonably likely to have a Material Adverse Effect or result in the
creation of a Lien on any property of such Guarantor other than Liens permitted
under Section 5.3. Each Guarantor is in compliance with all applicable
requirements of law except such non-compliance as would not have a Material
Adverse Effect.
Section 3. Guarantor’s Obligations Unconditional.
     (a) This Guaranty shall constitute a guarantee of payment, performance and
compliance and not of collection, and, subject to the provisions of Section 4 of
the Note Purchase Agreement, each Guarantor specifically agrees that it shall
not be necessary, and that such Guarantor shall not be entitled to require,
before or as a condition of enforcing the liability of such Guarantor under this
Guaranty or requiring payment or performance of the Senior Indebtedness or
Guaranteed Obligations by any Guarantor hereunder, or at any time thereafter,
that any holder: (a) file suit or proceed to obtain or assert a claim for
personal judgment against the Company or any other Person that may be liable for
or with respect to any Senior Indebtedness or Guaranteed Obligation; (b) make
any other effort to obtain payment or performance of any Senior Indebtedness or
Guaranteed Obligation from the Company or any other Person that may be liable
for or with respect to such Senior Indebtedness or Guaranteed Obligation, except
for the making of the demands, when appropriate, described in Section 1;
(c) foreclose against, or seek to realize upon security now or hereafter
existing for such Senior Indebtedness or Guaranteed Obligations; (d) exercise or
assert any other right or remedy to which such holder is or may be entitled in
connection with any Senior Indebtedness or

6



--------------------------------------------------------------------------------



 



Guaranteed Obligation or any security or other guaranty therefor; or (e) assert
or file any claim against the assets of the Company or any other Person liable
for any Senior Indebtedness or Guaranteed Obligation. Each Guarantor agrees that
this Guaranty shall be continuing, and that the Senior Indebtedness or
Guaranteed Obligations will be paid and performed in accordance with their terms
and the terms of this Guaranty, subject to the provisions of Section 4 of the
Note Purchase Agreement, and are the primary, absolute and unconditional
obligations of such Guarantor, irrespective of the value, genuineness, validity,
legality, regularity or enforceability or lack thereof of any part of the Senior
Indebtedness or Guaranteed Obligations or any agreement or instrument relating
to the Senior Indebtedness or Guaranteed Obligations or this Guaranty, or the
existence of any indemnities with respect to the existence of any other
guarantee of or security for any of the Senior Indebtedness or Guaranteed
Obligations, or any substitution, release or exchange of any other guarantee of
or security for any of the Senior Indebtedness or Guaranteed Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor (other than the defense of
payment), it being the intent of this Section 3 that the obligations of each
Guarantor hereunder, subject to the provisions of Section 4 of the Note Purchase
Agreement, shall be irrevocable, primary, absolute and unconditional under any
and all circumstances.
     (b) Each Guarantor hereby expressly waives notice of acceptance of and
reliance upon this Guaranty, diligence, presentment, demand of payment or
performance, protest and all other notices whatsoever, any requirement that any
holder of Senior Indebtedness or the Notes exhaust any right, power or remedy or
proceed against the Company or against any other Person under any other
guarantee of, or security for, or any other agreement, regarding any of the
Senior Indebtedness or Guaranteed Obligations. Each Guarantor further agrees
that the occurrence of any event or other circumstance that might otherwise vary
the risk of the Company or such Guarantor or constitute a defense (legal or
equitable) available to, or a discharge of, or a counterclaim or right of
set-off by, the Company or such Guarantor (other than the full and indefeasible
due payment and performance of the Guaranteed Obligations), shall not affect the
liability of the Guarantor hereunder.
     (c) The obligations of each Guarantor under this Guaranty are not subject
to any counterclaim, set-off, deduction, diminution, abatement, recoupment,
suspension, deferment or defense based upon any claim such Guarantor or any
other Person may have against the Company, any holder or any other Person, and
shall remain in full force and effect without regard to, and shall not be
released, discharged or in any way affected by, any circumstances or condition
whatsoever (whether or not such Guarantor or the Company shall have any
Knowledge or notice thereof), including:
     (i) any renewal, extension, modification, increase, decrease, alteration or
rearrangement of all or any part of the Senior Indebtedness or Guaranteed
Obligations or any instrument executed in connection therewith, or any contract
or understanding with the Company, the holder, or any of them, or any other
Person, pertaining to the Senior Indebtedness or Guaranteed Obligations;

7



--------------------------------------------------------------------------------



 



     (ii) any adjustment, indulgence, forbearance or compromise that might be
granted or given by any holder to the Company or any other Person liable on the
Senior Indebtedness or Guaranteed Obligations, or the failure of any holder to
assert any claim or demand or to exercise any right or remedy against the
Company or any other Person under the provisions of the Note Purchase Agreement,
the Notes, the other Loan Documents, the Senior Indebtedness or otherwise; or
any rescission, waiver, amendment or modification of, or any release from any of
the terms or provisions of, the Note Purchase Agreement, the Notes, any other
Loan Documents, or any of the Senior Indebtedness or any guarantee or any other
agreement;
     (iii) the insolvency, bankruptcy arrangement, adjustment, composition,
liquidation, disability, dissolution or lack of power of the Company or any
other Person at any time liable for the payment of all or part of the Senior
Indebtedness or Guaranteed Obligations; or any dissolution of the Company or any
other such Person, or any change, restructuring or termination of the structure
or existence of the Company or any other such Person, or any sale, lease or
transfer of any or all of the assets of the Company or any other such Person, or
any change in the shareholders, partners, or members of the Company or any other
such Person; or any default, failure or delay, willful or otherwise, in the
performance of the Senior Indebtedness or Guaranteed Obligations;
     (iv) the invalidity, illegality or unenforceability of all or any part of
the Senior Indebtedness or Guaranteed Obligations, or any document or agreement
executed in connection with the Senior Indebtedness or Guaranteed Obligations,
for any reason whatsoever, including the fact that the Senior Indebtedness or
Guaranteed Obligations, or any part thereof, exceed the amount permitted by law,
the act of creating the Senior Indebtedness or Guaranteed Obligations or any
part is ultra vires, the officers or representatives executing the documents or
otherwise creating the Senior Indebtedness or Guaranteed Obligations acted in
excess of their authority, the Senior Indebtedness or Guaranteed Obligations
violate applicable usury laws, the Company or any other Person has valid
defenses, claims or offsets (whether at law, in equity or by agreement) which
render the Senior Indebtedness or Guaranteed Obligations wholly or partially
uncollectible from the Company or any other Person, the creation, performance or
repayment of the Senior Indebtedness or Guaranteed Obligations (or the
execution, delivery and performance of any document or instrument representing
part of the Senior Indebtedness or Guaranteed Obligations or executed in
connection with the Senior Indebtedness or Guaranteed Obligations or given to
secure the repayment of the Senior Indebtedness or Guaranteed Obligations) is
illegal, uncollectible, legally impossible or unenforceable, or the documents or
instruments pertaining to the Senior Indebtedness or Guaranteed Obligations have
been forged or otherwise are irregular or not genuine or authentic;
     (v) any full or partial release of the liability of the Company on the
Senior Indebtedness or Guaranteed Obligations or any part thereof, of any
co-guarantors, or of any other Person now or hereafter liable, whether directly
or indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee or assure the payment of the Senior Indebtedness or Guaranteed
Obligations or any part thereof, it being recognized,

8



--------------------------------------------------------------------------------



 



acknowledged and agreed by each Guarantor that such Guarantor may be required to
pay the Senior Indebtedness or Guaranteed Obligations in full without assistance
or support of any other Person, and such Guarantor has not been induced to enter
into this Guaranty on the basis of a contemplation, belief, understanding or
agreement that any parties other than the Company and the other Guarantors will
be liable to perform the Senior Indebtedness or Guaranteed Obligations, or that
the holder will look to other parties to perform the Senior Indebtedness or
Guaranteed Obligations;
     (vi) the taking or accepting of any other security, collateral or guaranty,
or other assurance of payment, for all or any part of the Senior Indebtedness or
Guaranteed Obligations;
     (vii) any release, surrender, exchange, subordination, deterioration,
waste, loss or impairment (including negligent, unreasonable or unjustifiable
impairment) of any collateral, property or security, at any time existing in
connection with, or assuring or securing payment of, all or any part of the
Senior Indebtedness or Guaranteed Obligations;
     (viii) the failure of any holder or any other Person to exercise diligence
or reasonable care in the preservation, protection, enforcement, sale or other
handling or treatment of all or any part of such collateral, property or
security;
     (ix) the fact that any collateral, security, security interest or lien
contemplated or intended to be given, created or granted as security for the
repayment of the Senior Indebtedness or Guaranteed Obligations shall not be
properly perfected or created, or shall prove to be unenforceable or subordinate
to any other security interest or lien, it being recognized and agreed by each
Guarantor that such Guarantor is not entering into this Guaranty in reliance on,
or in contemplation of the benefits of, the validity, enforceability,
collectibility or value of any of the collateral;
     (x) any payment by the Company to any holder being held to constitute a
preference under any Fraudulent Conveyance Law (as hereinafter defined), or for
any reason the holder being required to refund such payment or pay such amount
to the Company or someone else;
     (xi) any other action taken or omitted to be taken with respect to the
Senior Indebtedness or Guaranteed Obligations, or the security and collateral
therefor, whether or not such action or omission prejudices such Guarantor or
increases the likelihood that such Guarantor will be required to pay the Senior
Indebtedness or Guaranteed Obligations pursuant to the terms thereof or hereof,
it being the unambiguous and unequivocal intention of such Guarantor that it
shall be obligated to pay the Guaranteed Obligations when due, notwithstanding
any occurrence, circumstance, event, action or omission whatsoever, whether or
not contemplated, and whether or not otherwise or particularly described herein,
except for the full and final payment and satisfaction of the Senior
Indebtedness or Guaranteed Obligations in cash;

9



--------------------------------------------------------------------------------



 



     (xii) the fact that all or any of the Senior Indebtedness or Guaranteed
Obligations cease to exist by operation of law, including by way of a discharge,
limitation or tolling thereof under applicable bankruptcy laws;
     (xiii) any other circumstance (including any statute of limitations) that
might in any manner or to any extent otherwise constitute a defense (other than
the defense of payment) available to, vary the risk of, or operate as a
discharge of, the Company or any Person as a matter of law or equity;
     (xiv) any change in the ownership of any shares of capital stock of the
Company, or any change in the relationship between the Company and such
Guarantor or any termination of any such relationship;
     (xv) any default, failure or delay, willful or otherwise, in the
performance by the Company, any Guarantor or any other Person of any obligations
of any kind or character whatsoever under the Note Purchase Agreement, the
Notes, the other Loan Documents or any other agreement;
     (xvi) any merger or consolidation of the Company or any Guarantor or any
other Person into or with any other Person or any sale, lease, transfer or other
disposition of any of the assets of the Company, any Guarantor or any other
Person to any other Person, or any change in the ownership of any shares or
Equity Interests of the Company, any Guarantor or any other Person;
     (xvii) in respect of the Company, any Guarantor or any other Person, any
change of circumstances, whether or not foreseen or foreseeable, whether or not
imputable to the Company, any Guarantor or any other Person, or other
impossibility of performance through fire, explosion, accident, labor
disturbance, floods, droughts, embargoes, wars (whether or not declared), civil
commotion, acts of God or the public enemy, delays or failure of suppliers or
carriers, inability to obtain materials, action of any national, federal,
provincial or state regulatory body or agency, change of law or any other causes
affecting performance, or any other force majeure, whether or not beyond the
control of the Company, any Guarantor or any other Person and whether or not of
the kind hereinbefore specified; or
     (xvii) any other occurrence, circumstance, or event whatsoever, whether
similar or dissimilar to the foregoing, whether foreseen or unforeseen, other
and any circumstance which might otherwise constitute a legal or equitable
defense or discharge of the liabilities of a guarantor or surety or which might
otherwise limit recourse against such Guarantor (other than the defense of
payment);
provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Guaranty and the parties hereto that the obligations of each Guarantor shall,
subject to the provisions of Section 4 of the Note Purchase Agreement, be
absolute and unconditional and shall not be discharged, impaired or varied
except by the

10



--------------------------------------------------------------------------------



 



payment and performance of all obligations of the Company under the Note
Purchase Agreement, the Notes and the other Loan Documents in accordance with
their respective terms as each may be amended or modified from time to time.
Without limiting the foregoing, it is understood that, subject to the provisions
of Section 4 of the Note Purchase Agreement, repeated and successive demands may
be made and recoveries may be had hereunder as and when, from time to time, the
Company or any Guarantor shall default under or in respect of the terms of the
Notes, the Note Purchase Agreement and the other Loan Documents and that
notwithstanding recovery hereunder for or in respect of any given default or
defaults by the Company or any Guarantor thereunder, this Guaranty shall remain
in full force and effect and shall apply to each and every subsequent default so
long as any Guaranteed Obligations remain outstanding. All waivers herein
contained shall be without prejudice to the holder at its option to proceed
against the Company, any Guarantor or other Person, whether by separate action
or by joinder.
     (d) Each Guarantor hereby consents and agrees that any holder from time to
time, with or without any further notice to or assent from any other Guarantor
may, without in any manner affecting the liability of any Guarantor under this
Guaranty, and upon such terms and conditions as any such holder may deem
advisable consistent with the provisions of the Loan Documents:
     (i) extend in whole or in part (by renewal or otherwise), modify, change,
compromise, release or extend the duration of the time for the performance or
payment of any debt, liability or obligation of the Company or any Guarantor or
of any other Person secondarily or otherwise liable for any debt, liability or
obligations of the Company on the Note Purchase Agreement, the Notes or the
other Loan Documents or waive any Default or Event of Default with respect
thereto, or waive, modify, amend or change any provision of any other agreement
or waive this Guaranty; or
     (ii) sell, release, surrender, modify, impair, exchange or substitute any
and all property, of any nature and from whomsoever received, held by, or for
the benefit of, any such holder as direct or indirect security for the payment
or performance of any debt, liability or obligation of the Company, any
Guarantor or of any other Person secondarily or otherwise liable for any debt,
liability or obligation of the Company on the Note Purchase Agreement, the Notes
or the other Loan Documents.
Each Guarantor hereby ratifies and confirms any such extension, renewal, change,
sale, release, waiver, surrender, exchange, modification, amendment, impairment,
substitution and that the same shall be binding upon it, and hereby waives, to
the fullest extent permitted by law, any and all defenses, counterclaims or
offsets which it might or could have by reason thereof, it being understood that
such Guarantor shall at all times be bound by this Guaranty and remain liable
hereunder.
     (e) All rights of any holder may be transferred or assigned at any time in
accordance with the Note Purchase Agreement and the Notes and shall be
considered to be transferred or assigned at any time or from time to time upon
the transfer of such Notes in accordance with the Note Purchase Agreement
without the consent of or notice to any Guarantor under this Guaranty.

11



--------------------------------------------------------------------------------



 



     (f) No holder shall be under any obligation: (i) to marshal any assets in
favor of the Guarantors or in payment of any or all of the liabilities of the
Company or any Guarantor under or in respect of the Notes or the obligations of
the Company and the Guarantors under the Note Purchase Agreement or other Loan
Documents or (ii) to pursue any other remedy that the Guarantors may or may not
be able to pursue themselves and that may lighten the Guarantors’ burden, any
right to which each Guarantor hereby expressly waives.
     (g) Each Guarantor in existence under the laws of the Bailiwick of
Guernsey, hereby waives any present or future right it may now or at any time in
the future have in respect of its obligations or liabilities under this
Agreement pursuant to either or both of the droit de discussion and the droit de
division.
Section 4. Affirmative Covenants.
     Each Guarantor covenants on its own behalf and on behalf of the other
Guarantors and the Company that so long as any of the Notes are outstanding:
     Section 4.1. Compliance with Law. Each Guarantor will comply with all
applicable laws, ordinances or governmental rules or regulations to which it is
subject, including, without limitation, applicable Environmental Laws, in all
respects, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case except to the extent that non-compliance with such
laws, ordinances or governmental rules or regulations or failures to obtain or
maintain in effect such licenses, certificates, permits, franchises and other
governmental authorizations could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
     Section 4.2. Insurance. Each Guarantor will maintain with insurers which on
the date the policy commences are financially sound and reputable, insurance
with respect to their respective Material properties and businesses against such
casualties and contingencies, of such types, on such terms and in such amounts
(including deductibles, co-insurance and self-insurance, if adequate reserves
are maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated.
     Section 4.3. Maintenance of Properties. Each Guarantor will maintain and
keep, or cause to be maintained and kept, its respective Properties constituting
Material tangible personal property in good repair, working order and condition
(other than ordinary wear and tear), so that the business carried on in
connection therewith may be conducted in the ordinary course at all times,
provided that this Section 4.3 shall not prevent such Guarantor from
discontinuing the operation and the maintenance of any of its Properties if such
discontinuance is desirable in the conduct of its business and such Guarantor
has concluded that such discontinuance could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
     Section 4.4. Payment of Taxes and Claims. Each Guarantor will file all tax
returns required to be filed by such Guarantor in any jurisdiction and to pay
and discharge all taxes shown to be properly due and payable on such returns and
all other taxes, assessments,

12



--------------------------------------------------------------------------------



 



governmental charges, or levies imposed on such Guarantor or any of its
properties, assets, income or franchises, to the extent such taxes and
assessments have become properly due and payable and before they have become
delinquent, and all claims for which sums have become due and payable that have
become a Lien on properties or assets of such Guarantor, provided that no
Guarantor need pay any such tax or assessment or claims if (i) the amount,
applicability or validity thereof is contested by such Guarantor on a timely
basis in good faith and in appropriate proceedings, and the Guarantor has
established adequate reserves therefor in accordance with appropriate GAAP on
the books of such Guarantor or (ii) the nonpayment of all such taxes and
assessments and claims in the aggregate could not reasonably be expected to have
a Material Adverse Effect.
     Section 4.5. Corporate Existence, etc. Each Guarantor will at all times
preserve and keep in full force and effect its corporate or other company
existence. Subject to Sections 5.2 and 5.8, each Guarantor will at all times
preserve and keep in full force and effect its corporate or other company
existence (unless merged into the Company or another Guarantor) and all of its
rights and franchises unless, in the good faith judgment of such Guarantor, the
termination of or failure to preserve and keep in full force and effect such
corporate or other company existence, right or franchise could not, individually
or in the aggregate, have a Material Adverse Effect; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 5.2.
     Section 4.6. Additional Subsidiaries. All Material Subsidiaries of any
Guarantor formed or acquired after the date of the Closing shall execute a
Supplemental Agreement substantially in the form of Exhibit A attached hereto.
Section 5. Negative Covenants.
     Each Guarantor covenants, on its own behalf and on behalf of all the other
Guarantors and the Company that so long as at least $1 million in aggregate
principal amount of the Notes are outstanding or unless approved in writing by
the Required Holders:
     Section 5.1. Transactions with Affiliates. Except for transactions
disclosed in the Note Purchase Agreement, no Guarantor will enter into directly
or indirectly any transaction or group of related transactions (including
without limitation the purchase, lease, sale or exchange of Material properties
of any kind or the rendering of any service) with any Affiliate (other than the
Company or another Guarantor), except in the ordinary course and pursuant to the
reasonable requirements of the Company’s or such Guarantor’s business and upon
fair and reasonable terms no less favorable to such Guarantor than would be
obtainable in a comparable arm’s-length transaction with a Person not an
Affiliate.
     Section 5.2. Merger, Consolidation, etc. Each Guarantor will not
consolidate with or merge with any other corporation or company or convey,
transfer or lease substantially all of its assets in a single transaction or
series of transactions to any Person (except that such Guarantor may (x)
consolidate with or merge with, or convey, transfer or lease substantially all
of its assets in a single transaction or series of transactions to, another
Guarantor or the Company and (y) convey, transfer or lease all of its assets in
compliance with the provisions of Section 5.8,

13



--------------------------------------------------------------------------------



 



provided immediately after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing).
     Section 5.3. Liens. Each Guarantor will not directly or indirectly create,
incur, assume or permit to exist (upon the happening of a contingency or
otherwise) any Lien on or with respect to any property or asset (including,
without limitation, any document or instrument in respect of goods or accounts
receivable) of such Guarantor, whether now owned or held or hereafter acquired,
or any income or profits therefrom, or assign or otherwise convey any right to
receive income or profits, except Liens permitted pursuant to the terms of
Section 12.3 of the Note Purchase Agreement.
     Section 5.4. Indebtedness. No Guarantor will, at any time without the
consent of the Required Holders, issue any secured or unsecured Indebtedness,
other than such Indebtedness permitted to be issued pursuant to Section 12.9 of
the Note Purchase Agreement.
     Section 5.5. Line of Business. No Guarantor will engage to any substantial
extent in any business other than the businesses in which such Guarantor is
engaged on the date of this Guaranty and businesses reasonably related thereto
or in furtherance thereof.
     Section 5.6. Restricted Payments. No Guarantor will declare or make, any
Restricted Payments (as defined hereunder), except (a) such Guarantor may
declare and pay (x) dividends with respect to its equity interests payable
solely in additional shares of its equity interests or Indebtedness and
(y) interest and principal on Indebtedness owed to the Company or another
Guarantor, in either case which does not contravene the provisions of this
Agreement and (b) such Guarantor may make Distributions pursuant to and in
accordance with stock incentive plans or other benefit plans for management or
employees of such Guarantor.
     Section 5.7. Sale-and-Leasebacks. No Guarantor will enter into any
Sale-and-Leaseback Transaction.
     Section 5.8. Sale of Assets, etc.
     (1) Sale of Assets, etc. No Guarantor will make any Transfer other than
Transfers permitted by Section 12.8(1) of the Note Purchase Agreement.
     (2) Disposal of Ownership of a Guarantor. No Guarantor will sell or
otherwise dispose of any shares of stock in any other Guarantor, nor will any
Guarantor issue, sell or otherwise dispose of any shares of its own stock except
as permitted pursuant to Section 12.8(2) of the Note Purchase Agreement.
     Section 5.9. Investments. No Guarantor shall make any Investment other than
Investments permitted under Section 12.12 of the Note Purchase Agreement.

14



--------------------------------------------------------------------------------



 



Section 6. Full Recourse Obligations.
     Subject to the limitations of Section 14, the obligations of each Guarantor
set forth herein constitute the full recourse obligations of such Guarantor
enforceable against it to the full extent of all its assets and properties.
Section 7. Waiver.
     Each Guarantor unconditionally waives, to the extent permitted by
applicable law:
     (a) notice of any of the matters referred to in Sections 4 or 5 (other than
notices specifically required by the terms of this Agreement or the Note
Purchase Agreement);
     (b) notice to such Guarantor of the incurrence of any of the Senior
Indebtedness or Guaranteed Obligations, notice to such Guarantor of any breach
or default by the Company or such Guarantor with respect to any of the Senior
Indebtedness or Guaranteed Obligations or any other notice that may be required,
by statute, rule of law or otherwise, to preserve any rights of the holder
against such Guarantor;
     (c) presentment to the Company or such Guarantor or of payment from the
Company or such Guarantor with respect to any Note or other Guaranteed
Obligation or protest for nonpayment or dishonor;
     (d) any right to the enforcement, assertion, exercise or exhaustion by the
holder of any right, power, privilege or remedy conferred in any Note, the Note
Purchase Agreement, any other Loan Document or otherwise;
     (e) any requirement of diligence on the part of any holder;
     (f) any requirement to mitigate the damages resulting from any default
under the Notes, the Note Purchase Agreement or any other Loan Document;
     (g) any notice of any sale, transfer or other disposition of any right,
title to or interest in any Note or other Guaranteed Obligation or any Senior
Indebtedness by the holder, assignee or participant thereof, or in the Note
Purchase Agreement or in the Senior NPA;
     (h) any release of any Guarantor from its obligations hereunder resulting
from any loss by it of its rights of subrogation hereunder; and
     (i) any other circumstance whatsoever which might otherwise constitute a
legal or equitable discharge, release or defense of a guarantor or surety or
which might otherwise limit recourse against such Guarantor.

15



--------------------------------------------------------------------------------



 



Section 8. Waiver of Subrogation; Reinstatement.
     Notwithstanding any payment or payments made by any Guarantor hereunder, or
any application by the holder of any security or of any credits or claims, no
Guarantor will assert or exercise any rights of the holder or of such Guarantor
against the Company or another Guarantor to recover the amount of any payment
made by such Guarantor to the holders of any Notes by way of any claim, remedy
or subrogation, reimbursement, exoneration, contribution, indemnity,
participation or otherwise arising by contract, by statute, under common law or
otherwise, and such Guarantor shall not have any right of recourse to or any
claim against assets or property of the Company or any other Guarantor, in each
case unless and until the Senior Indebtedness and Guaranteed Obligations have
been paid in full. Until such time (but not thereafter), each Guarantor hereby
expressly waives any right to exercise any claim, right or remedy which such
Guarantor may now have or hereafter acquire against the Company or any other
Guarantor that arises under the Notes, the Note Purchase Agreement, the other
Loan Documents or the Senior Indebtedness or from the performance by any
Guarantor of the guaranty hereunder including any claim, remedy or right of
subrogation, reimbursement, exoneration, contribution, indemnification or
participation in any claim, right or remedy of the holder against the Company or
any Guarantor, or any security that the holder now has or hereafter acquires,
whether or not such claim, right or remedy arises in equity, under contract, by
statute, under common law or otherwise. If any amount shall be paid to a
Guarantor by the Company or another Guarantor after payment in full of the
Guaranteed Obligations and all or any portion of the Guaranteed Obligations
shall thereafter be reinstated in whole or in part and the holder is required to
repay any sums received by any of them in payment of the Guaranteed Obligations
other than by reason of such holder’s fraud, gross negligence or willful
misconduct (as determined by a final non-appealable order of a court of
competent jurisdiction) this Guaranty shall be automatically reinstated and,
subject to the provisions of Section 4 of the Note Purchase Agreement, such
amount shall be held in trust for the benefit of the holders and shall forthwith
be paid to the holder to be credited and applied to the Guaranteed Obligations,
whether matured or unmatured. Until after expiration of all applicable statutes
of limitations the provisions of this Section shall survive the termination of
this Guaranty, and any satisfaction and discharge of the Company or any other
Guarantor by virtue of any payment, court order or any Federal or state law.
Section 9. Subordination.
     If any Guarantor becomes the holder of any Indebtedness (other than Senior
Indebtedness) payable by the Company or another Guarantor, each Guarantor hereby
subordinates all such Indebtedness to all Indebtedness of the Company to the
holders of the Notes until payment or performance in full of the Guaranteed
Obligations, and agrees that during the continuance of any Event of Default it
shall not accept any payment on the same until payment in full of the Senior
Indebtedness and Guaranteed Obligations and shall in no circumstance whatsoever
attempt to set-off or reduce any obligations hereunder because of such
Indebtedness. If any amount shall nevertheless be paid in violation of the
foregoing to a Guarantor prior to payment in full of the Guaranteed Obligations,
subject to the provisions of Section 4 of the Note Purchase Agreement, such
amount shall be held in trust for the benefit of the holders and shall forthwith
be paid to the holders to be credited and applied to the Guaranteed Obligations,
whether matured or unmatured.

16



--------------------------------------------------------------------------------



 



Section 10. Effect of Bankruptcy Proceedings, Etc.
     (a) If after receipt of any payment of, or proceeds of any security applied
(or intended to be applied) to the payment of all or any part of, the Guaranteed
Obligations, any holder is for any reason compelled to surrender or voluntarily
surrenders (under circumstances in which it believes it could reasonably be
expected to be so compelled if it did not voluntarily surrender), such payment
or proceeds to any Person (i) because such payment or application of proceeds is
or may be avoided, invalidated, declared fraudulent, set aside, determined to be
void or voidable as a preference, fraudulent conveyance, fraudulent transfer,
impermissible set-off or a diversion of trust funds or (ii) for any other
similar reason, including, without limitation, (x) any judgment, decree or order
of any court or administrative body having jurisdiction over any holder or any
of their respective properties or (y) any settlement or compromise of any such
claim effected by any holder with any such claimant (including the Company)
other than as a result of, in connection with or attributable to any fraud,
gross negligence, willful misconduct (as determined by a final non-appealable
order of a court of competent jurisdiction) or (iii) pursuant to the provisions
of Section 4 of the Note Purchase Agreement, then the Guaranteed Obligations or
part thereof intended to be satisfied shall be reinstated and continue, and this
Guaranty shall continue in full force as if such payment or proceeds had not
been received, notwithstanding any revocation thereof or the cancellation of any
Note or any other instrument evidencing any Guaranteed Obligations or otherwise,
and the Guarantors, jointly and severally, shall be liable to pay the holder,
and hereby do indemnify the holder and hold it harmless for, the amount of such
payment or proceeds so surrendered and all expenses (including reasonable
attorneys’ fees, court costs and expenses attributable thereto) actually
incurred by any holder in defense of any claim made against any of them that any
payment or proceeds received by any holder in respect of all or part of the
Guaranteed Obligations must be surrendered. Until after the expiration of all
applicable statutes of limitations, the provisions of this paragraph shall
survive the termination of this Guaranty, and any satisfaction and discharge of
the Company by virtue of any payment, court order or United States, Canadian,
Republic of Cyprus, Bailiwick of Guernsey or other federal, provincial,
territorial or state law.
     (b) If an event permitting the acceleration of the maturity of any of the
Guaranteed Obligations shall at any time have occurred and be continuing, and
such acceleration shall at such time be prevented by reason of the pendency
against the Company or any other Person of any case or proceeding contemplated
by Section 10(a) hereof, then, for the purpose of defining the obligation of any
Guarantor under this Guaranty, the maturity of the principal amount of the
Guaranteed Obligations shall be deemed to have been accelerated with the same
effect as if an acceleration had occurred in accordance with the terms of such
Guaranteed Obligations, and such Guarantor shall, subject to the provisions of
Section 4 of the Note Purchase Agreement, forthwith pay such principal amount,
all accrued and unpaid interest thereon, and all other Guaranteed Obligations,
due or that would have become due but for such case or proceeding, without
further notice or demand.
Section 11. Duration of Guaranty.
     This Guaranty and all guarantees, covenants and agreements of each
Guarantor contained herein shall continue in full force and effect and shall not
be discharged until such time as all of

17



--------------------------------------------------------------------------------



 



the principal of and interest on the Notes, the other Guaranteed Obligations and
other independent payment obligations of such Guarantor under this Guaranty
shall be indefeasibly paid in cash and performed in full, and all of the
agreements of each of the other Guarantors hereunder shall be duly paid in cash
and performed in full; provided, however, notwithstanding anything in this
Guaranty provided to the contrary, contemporaneously with completion of the
Tethys Spin Out, the liability of Tethys Petroleum Investments Limited, a
company incorporated and existing in Bailiwick of Guernsey and Tethys Kazakhstan
Limited, a company incorporated and existing in the Bailiwick of Guernsey under
this Guaranty shall terminate, and such Guarantors shall be immediately released
from any and all matured or unmatured, fixed or contingent claims, liabilities
or other obligations hereunder or under the Note Purchase Agreement or any other
Loan Documents (whether or not the Guaranteed Obligations shall have been paid
in full or are due and payable).
Section 12. Contribution.
     In order to provide for just and equitable contribution among the
Guarantors, each Guarantor agrees that, to the extent any Guarantor makes any
payment hereunder on any date which, when added to all preceding payments made
by such Guarantor hereunder, would result in the aggregate payments by such
Guarantor hereunder exceeding its proportionate share of all payments then or
theretofore made by all Guarantors hereunder, such Guarantor shall have a right
of contribution against each other Guarantor whose aggregate payments then or
theretofore made hereunder are less than its proportionate share of all payments
by all Guarantors then or theretofore made hereunder, in an amount such that,
after giving effect to any such contribution rights, each Guarantor will have
paid only its proportionate share of all payments by all Guarantors then or
theretofore made hereunder.
Section 13. Payment of Additional amounts
     (a) All payments made by any Guarantor on or with respect to the Notes, or
with respect to any obligation under this Guaranty, will be made without
withholding or deduction for any taxes imposed by any taxing authority outside
the United States, unless required by law or the interpretation or
administration thereof by the relevant taxing authority. If such Guarantor is
obligated to withhold or deduct any amount on account of such taxes (“Required
Withholding Taxes”) from any payment made on or with respect to the notes, such
Guarantor will:
          (i) make such withholding or deduction;
          (ii) remit the full amount deducted or withheld to the relevant
government authority in accordance with the applicable law;
          (iii) pay such additional amounts (“Additional Amounts”) as may be
necessary so that the net amount received by the holders (including Additional
Amounts) after such withholding or deduction will not be less than the amount
the holder would have received if such Required Withholding Taxes had not been
withheld or deducted taking into account any tax benefits received by holder by
virtue of the payment of any such Required Withholding Tax;

18



--------------------------------------------------------------------------------



 



          (iv) furnish to the holder, within 30 days after the date of the
payment of any taxes is due, an official receipt of the relevant government
authorities for all amounts deducted or withheld, or if such receipts are not
obtainable, other evidence of payment by such Guarantor of those taxes;
          (v) reimburse, indemnify and hold the holder harmless, other than as
described below, for the amount of:
               (A) any taxes (including interest and penalties) paid or incurred
by any holder (whether by withholding or otherwise) as a result of the payment
of any Additional Amounts made on or with respect thereto, and
               (B) any taxes imposed with respect to any reimbursement under the
preceding clause or this clause, and
          (vi) at least 15 days prior to each date on which any Additional
Amounts are payable, deliver to the holder an officers’ certificate setting
forth the calculation of the Additional Amounts to be paid and such other
information as the holder may reasonably request with respect thereto.
     (b) Notwithstanding the foregoing, each Guarantor will not pay Additional
Amounts in respect of a beneficial owner of a note with respect to a Required
Withholding Tax:
          (i) which is a net income tax (or a franchise tax imposed in lieu
thereof), other than any such tax imposed on or with respect to an Additional
Amount, to which such beneficial owner is subject solely by reason of its being
engaged in trade or business or having a permanent establishment or other fixed
base (as defined in an applicable income tax treaty), otherwise than by the mere
acquisition, holding or disposition of Notes or the receipt of payments
thereunder, or the execution and performance (including enforcement) of the
Guaranty, within the jurisdiction (or any province, territory or other political
subdivision thereof) requiring the payment or withholding of such Required
Withholding Tax; or
          (ii) which would not be imposed but for the failure to satisfy any
certification, identification, qualification, registration or other reporting,
qualification or registration or similar requirements whether imposed by
statute, treaty, regulation or administrative practice; provided, however, that
such Guarantor has delivered a request to the holder to comply with such
requirements reasonably prior to the date by which such compliance is required
by giving the holder reasonably sufficient time to satisfy those requirements;
provided further, that if the holder or beneficial owner is unwilling or legally
unable to satisfy such certification, identification, qualification,
registration or other reporting, qualification or registration or similar
requirements, such unwillingness or legal inability shall constitute a failure
to satisfy such requirements for purposes hereof.
     (c) Any reference in this Guaranty to any amount payable under or with
respect to any Note, or under or with respect to this Guaranty, will be deemed
to include the payment of Additional Amounts to the extent that, in such
context, Additional Amounts are, were or would

19



--------------------------------------------------------------------------------



 



be payable in respect thereof. The Guarantor’s obligation to make payments of
Additional Amounts will survive any termination of this Agreement or the
defeasance of any rights hereunder until after the expiration of its obligations
hereunder as herein provided.
Section 14. Limitation of Liability.
     Each Guarantor hereby confirms that it is the intention of such Guarantor
that the guarantee by such Guarantor pursuant to this Guaranty not constitute a
fraudulent transfer or conveyance for purposes of the Bankruptcy Code, the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any
similar applicable United States, Canadian, Bailiwick of Guernsey or Republic of
Cyprus, federal, state, provincial or territorial law (all such statutes and
laws are collectively referred to as “Fraudulent Conveyance Laws”). To
effectuate the foregoing intention, the obligations of each Guarantor under this
Guaranty shall be limited to the amount as will, after giving effect to all
rights to receive any collections from or payments by or on behalf of any other
Guarantor in respect of the obligations of such other Guarantor pursuant to
Section 12 hereof, result in the obligations of such Guarantor under this
Guaranty not constituting such a fraudulent transfer or conveyance. In the event
that the liability of any Guarantor hereunder is limited pursuant to this
Section 14 to an amount that is less than the total amount of the Guaranteed
Obligations, then it is understood and agreed that the portion of the Guaranteed
Obligations for which such Guarantor is liable hereunder shall be the last
portion of the Guaranteed Obligations to be repaid.
Section 15. Supplemental Agreement.
     Upon execution and delivery by a New Material Subsidiary of a Supplemental
Agreement substantially in the form of Exhibit A hereto, such New Material
Subsidiary shall become a Guarantor hereunder with the same force and effect as
if originally named as a Guarantor herein. The execution and delivery of any
such instrument shall not require the consent of any other Guarantor hereunder.
The rights and obligations of each Guarantor hereunder shall remain in full
force and effect notwithstanding the addition of any new Guarantor as a party to
this Guaranty.
Section 16. Definitions and Terms Generally.
     (a) Unless otherwise defined herein, capitalized terms defined in the Note
Purchase Agreement are used herein as defined therein. In addition, the
following terms shall have the following meanings.
     “Affiliate” means, at any time, and with respect to any Person, any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person. As used in this definition, “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise. Unless the context otherwise clearly
requires, any reference to an “Affiliate” is a reference to an Affiliate of the
Company.

20



--------------------------------------------------------------------------------



 



     “Business Day” means any day other than a Saturday, a Sunday or a day on
which commercial banks in New York City are required or authorized to be closed.
     “Fraudulent Conveyance Laws” has the meaning specified in Section 14
hereof.
     “Guaranteed Obligations” has the meaning specified in Section 1 hereof.
     “Guarantor” has the meaning specified in the introduction hereto.
     “Guaranty” has the meaning specified in the introduction hereto.
     “holder” has the meaning specified in the introduction hereto.
     “Material Subsidiaries” has the meaning ascribed to it in the Note Purchase
Agreement.
     “Maximum Guaranteed Amount” shall mean, for each Guarantor, the maximum
amount which any Guarantor could pay under this Guaranty without having such
payment set aside as a fraudulent transfer or conveyance or similar action under
Fraudulent Conveyance Law.
     “New Material Subsidiaries” means a direct or indirect Subsidiary of the
Company which has become a Material Subsidiary.
     “Note Purchase Agreement” has the meaning specified in the Recitals hereto.
     “Notes” has the meaning specified in the Recitals hereto.
     “Restricted Payments” means
     (a) any Distribution in respect of the Company or any Guarantor (other than
on account of capital stock or other equity interests of a Material Subsidiary
of the Company or a Guarantor owned legally and beneficially by the Company or a
Guarantor or Indebtedness (as defined in the Note Purchase Agreement) authorized
under the Loan Documents, including, without limitation, any Distribution
resulting in the acquisition by the Company or a Guarantor of securities which
would constitute treasury stock), and
     (b) any payment, repayment, redemption, retirement, repurchase or other
acquisition, direct or indirect, by the Company or any Guarantor of, on account
of, or in respect of, the principal of any Indebtedness that is pari passu with
the Notes prior to the regularly scheduled maturity date thereof (as in effect
on the date such debt was originally incurred) unless authorized under the Loan
Documents.
For purposes of this Guaranty, the amount of any Restricted Payment made in
property shall be the greater of (x) the Fair Market Value of such property (as
determined in good faith by the board of directors (or equivalent governing
body) of the Person making such Restricted Payment) and (y) the net book value
thereof on the books of such Person, in each case determined as of the date on
which such Restricted Payment is made.

21



--------------------------------------------------------------------------------



 



     “Senior Indebtedness” shall have the meaning ascribed thereto in the Note
Purchase Agreement.
     “Senior NPA” has the meaning specified in the Recitals hereto.
     “Senior Secured Notes” has the meaning specified in the Recitals hereto.
     “Subordinated Notes” has the meaning specified in the Recitals hereto.
     “Subordinated NPA” has the meaning specified in the Recitals hereto.
     “United States Dollar” or “$” mean the lawful currency of the United States
of America.
     (b) Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Guaranty unless the context shall otherwise require.
Section 17. Notices.
     All notices under the terms and provisions hereof shall be in writing (with
charges prepaid), and shall be delivered or sent by hand, by telecopy, by
express courier service or by registered or certified mail, return receipt
requested, postage prepaid, addressed,
     (a) if to any holder, at the address set forth in the Note Purchase
Agreement, or at such other address as any such holder shall from time to time
designate to the Company,
     (b) if to a Guarantor, at the address such Guarantor set forth on the
signature pages hereto or at such other address as such Guarantor shall from
time to time designate in writing to the holder.
     A notice or communication shall be deemed to have been duly given and
effective:
     (a) when delivered (whether or not accepted), if personally delivered;
     (b) ten Business Days after being deposited in the mail, postage prepaid,
if delivered by first-class mail (whether or not accepted);
     (c) when sent, if sent via facsimile;
     (d) when delivered if sent by registered or certified mail (whether or not
accepted); and

22



--------------------------------------------------------------------------------



 



     (e) four Business Days after the day on which the same has been delivered
to an overnight air courier, with charges prepaid (whether or not accepted).
Section 18. Amendments, Etc.
     No amendment, alteration, modification or waiver of any term or provision
of this Guaranty, nor consent to any departure by any Guarantor therefrom, shall
in any event be effective unless the same shall be in writing and consented to
by the Required Holders; provided, however, that any amendment, alteration,
modification or waiver of the terms and conditions contained in Section 1 hereof
shall require consent from each holder, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

Section 19. Submission to Jurisdiction; Consent to Jurisdiction; Service of
Process.

     (a) Each Guarantor irrevocably submits to the nonexclusive in personam
jurisdiction of any New York State or federal court sitting in New York County,
New York over any suit, action or proceeding arising out of or relating to this
Guaranty or the Notes. To the fullest extent it may effectively do so under
applicable law, each Guarantor irrevocably waives and agrees not to assert, by
way of motion, as a defense or otherwise, any claim that it is not subject to
the in personam jurisdiction of any such court, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.
     (b) Each Guarantor agrees, to the fullest extent it may effectively do so
under applicable law, that a final judgment in any suit, action or proceeding of
the nature referred to in paragraph (a) of this Section 19 brought in any such
court shall be conclusive and binding upon such party, subject to rights of
appeal and may be enforced in the courts of the United States of America or the
State of New York (or any other courts to the jurisdiction of which such party
is or may be subject) by a suit upon such judgment.
     (c) Each Guarantor consents to process being served in any suit, action or
proceeding of the nature referred to in paragraph (a) of this Section 19 by
mailing a copy thereof by registered or certified mail, postage prepaid, return
receipt requested, to the address of each Guarantor specified in Section 17 or
at such other address of which you shall then have been notified pursuant to
said Section or to any agent for service of process appointed pursuant to the
provisions of Section 28. Each Guarantor agrees that such service upon receipt
(i) shall be deemed in every respect effective service of process upon it in any
such suit, action or proceeding and (ii) shall, to the full extent permitted by
law, be taken and held to be valid personal service upon and personal delivery
to such party. Notices hereunder shall be conclusively presumed received as
evidenced by a delivery receipt furnished by the United States Postal Service or
any reputable commercial delivery service.

23



--------------------------------------------------------------------------------



 



     (d) Nothing in this Section 19 shall affect the right of any holder of
Notes to serve process in any manner permitted by law, or limit any right that
the holder of any of the Notes may have to bring proceedings against any
Guarantor in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
     (e) In the event process is served pursuant to Section 19(a), the holders
shall endeavor to provide the applicable Guarantor with a copy of such process
promptly after delivering service of process in accordance with Section 19(a).
The Parties agree that any delay or failure to comply with this Section 19(e)
shall in no way constitute a defense of the Guarantors and each Guarantor
covenants not to use any such failure as a defense of any kind.
Section 20. Waiver of Jury Trial.
     Each Guarantor, to the fullest extent permitted by applicable law,
irrevocably and unconditionally waives the right to trial by jury in any legal
or equitable action, suit or proceeding arising out of or relating to this
Guaranty, the Note Purchase Agreement or any other Loan Document or any
transaction contemplated hereby or thereby or the subject matter of any of the
foregoing.
Section 21. Survival.
     All warranties, representations and covenants made by each Guarantor herein
or in any written certificate or other instrument required to be delivered by it
or on its behalf hereunder or under the Note Purchase Agreement shall be
considered to have been relied upon by the holders and shall survive the
execution and delivery of this Guaranty, regardless of any investigation made by
any holder or on such holder’s behalf until after the full satisfaction of all
Guaranteed Obligations. All statements in any such certificate or other
instrument shall constitute warranties and representations by such Guarantor
hereunder.
Section 22. Severability.
     Any provision of this Guaranty which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the extent permitted by applicable law, each Guarantor
hereby waives any provision of law that renders any provisions hereof prohibited
or unenforceable in any respect.

24



--------------------------------------------------------------------------------



 



Section 23. Successors and Assigns.
     The terms of this Guaranty shall be binding upon each Guarantor and its
successors and assigns and shall inure to the benefit of each holder of the
Notes and its respective successors and assigns.
Section 24. Table of Contents; Headings.
     The section and paragraph headings in this Guaranty and the table of
contents are for convenience of reference only and shall not modify, define,
expand or limit any of the terms or provisions hereof, and all references herein
to numbered sections, unless otherwise indicated, are to sections in this
Guaranty.
Section 25. Counterparts.
     This Guaranty may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one instrument.
Section 26. Governing Law.
     This Guaranty shall in all respects be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.
Section 27. Covenant Compliance.
     Each Guarantor agrees to comply with each of the covenants contained
herein, in the Notes, in the Note Purchase Agreement and the other Loan
Documents that imposes or purports to impose, by reference to such Guarantor,
express or otherwise, through agreements with the Company, restrictions or
obligations on such Guarantor.
Section 28. Appointment of Process Agent.
     Each Guarantor irrevocably hereby designates and appoints Satterlee
Stephens Burke & Burke LLP, at its office at 230 Park Avenue, Suite 1130, New
York, N.Y. 10169, Attention: Peter A Basilevsky Esq., as its authorized agent to
accept and acknowledge on behalf service of each Guarantor of any and all
process which may be served in any such action, suit or proceeding with respect
to any matter as to which it has submitted to jurisdiction as set forth in
Section 18, and agrees that service upon such authorized agent shall be deemed
in every respect service of process upon a Guarantor or its respective
successors or assigns, and, to the extent permitted by applicable law, shall be
taken and held to be valid personal service upon it. Such designation and
appointment shall be irrevocable. Each Guarantor represents and warrants that
Satterlee Stephens Burke & Burke LLP has agreed to act as such agent for the
Company for service of process on behalf of each Guarantor. Each Guarantor will
take all action, including the filing of any and all documents and instruments,
as may be necessary to continue in full force and effect the designation and
appointment as such agent of Satterlee Stephens Burke & Burke

25



--------------------------------------------------------------------------------



 



LLP or any successor corporation or such other corporation as shall be
satisfactory to the holder, so that each Guarantor shall at all times have an
agent of the Company for service of process for the above purposes in the County
of New York, State of New York.
Section 29. Conversion of Judgment currency.
     If, for the purposes of obtaining or enforcing judgment against either the
holder or a Guarantor in any court in any jurisdiction, it becomes necessary to
convert into the currency of the jurisdiction giving such judgment (the
“Judgment Currency”) an amount due hereunder in U.S. Dollars, then the date on
which the rate of exchange for conversion is selected by that court is referred
to herein as the “Conversion Date”. If there is a change in the rate of exchange
between the Judgment Currency and the U.S. Dollar between the Conversion Date
and the actual receipt by the holder of the amount due hereunder or under such
judgment, the Guarantor shall notwithstanding such judgment, pay all such
additional amounts as may be necessary to ensure that the amount received by the
holder in the Judgment Currency, when converted at the rate of exchange
prevailing on the date of receipt, will equal the amount due in U.S. Dollars.
The Guarantor’s liability hereunder constitutes a separate and independent
liability which shall not merge with any judgment or any partial payment or
enforcement of payment of sums due under this Agreement. The term “rate of
exchange”, as used in this Section, includes any premiums or costs payable with
the currency conversion then being effected.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES FOLLOW]

26



--------------------------------------------------------------------------------



 



     In Witness Whereof, each party hereto has caused this Guaranty to be duly
executed as of the date first above written.

                      Ninotsminda Oil Company Limited    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
                        Address:    
 
                        Telecopy:    
 
                    CanArgo (Nazvrevi) Limited    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
                        Address:    
 
                        Telecopy:    
 
                    CanArgo Norio Limited    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
                        Address:    
 
                        Telecopy:    

 



--------------------------------------------------------------------------------



 



                      CanArgo Limited, a company organized and
   existing in Guernsey    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
                        Address:    
 
                        Telecopy:    
 
                    Tethys Petroleum Investments Limited    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
                        Address:    
 
                        Telecopy:    

 



--------------------------------------------------------------------------------



 



                      CanArgo Ltd., a company organized and
   existing in Ontario, Canada    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
                        Address:    
 
                        Telecopy:    
 
                    TETHYS KAZAKHSTAN LIMITED    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
                        Address:    
 
                        Telecopy:    

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Supplemental Agreement
     Supplemental Agreement dated as of                     , ___from
                    , a ___ corporation (the “New Material Subsidiary”), for the
benefit of the holder (as defined in the Guaranty referred to below).
Capitalized terms used herein without definition shall have the respective
meanings ascribed thereto in the Subordinated Guaranty Agreement, dated as of
March 3, 2006 (the “Guaranty”), from the Guarantors listed therein and such
other Affiliates (as defined below) as shall become parties thereto in
accordance therewith, for the benefit of the holder (as such term is defined in
such Guaranty).
     Whereas, CanArgo Energy Corporation, a Delaware corporation (the “Company”)
has issued US$10,000,000.00 aggregate principal amount of its 12% Subordinated
Convertible Guaranteed Notes, due June 28, 2010, (the “Notes”), pursuant to Note
and Warrant Purchase Agreement, dated as of June 28, 2006 (as amended, modified
or supplemented from time to time, the “Note Purchase Agreement”) among the
Company and the purchasers named therein.
     Whereas, the New Material Subsidiary is a direct or indirect Subsidiary of
the Company.
     Whereas, the identified Material Subsidiaries of the Company have entered
into the Guaranty.
     Whereas, the Note Purchase Agreement requires that all other Material
Subsidiaries enter into the Guaranty (as a Guarantor).
     Whereas, the New Material Subsidiary acknowledges that it will derive
substantial benefits from the issuance of the Notes.
     Whereas, the Guaranty specifies that additional Material Subsidiaries may
become Guarantors under such Guaranty by execution and delivery of an instrument
in the form of this Agreement. The undersigned New Material Subsidiary is
executing this Agreement in accordance with the requirements of the Note
Purchase Agreement in order to become a Guarantor under the Guaranty as
consideration for the Notes previously purchased.
     Now, Therefore, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and confirmed, the New Material Subsidiary Guarantor agrees as
follows:
     Section 1. Guaranty. In accordance with Section 15 of the Guaranty, the New
Material Subsidiary by its signature hereto shall become a Guarantor under such
Guaranty with the same force and effect as if originally named therein as a
Guarantor (except as otherwise set forth in clause (b) of this Section 1) and
the New Material Subsidiary hereby (a) agrees to all the terms and provisions of
such Guaranty applicable to it as a Guarantor thereunder, (b) represents and
warrants that, except as set forth in Schedule 1 hereto, the representations and
warranties made by it as a Guarantor are true and correct in all Material
respects on and as of the date hereof

 



--------------------------------------------------------------------------------



 



with the same effect as though made on and as of the date hereof, except to the
extent that such representations and warranties refer to an earlier date, in
which case they were true and correct in all Material respects as of such
earlier date, (c) acknowledges receipt of a copy of and agrees to be obligated
and bound by the terms of such Guaranty, and (d) agrees that each reference to a
“Guarantor” in such Guaranty shall be deemed to include the New Material
Subsidiary.
     Section 2. Enforceability. The New Material Subsidiary hereby represents
and warrants that this Agreement has been duly authorized, executed and
delivered by the New Material Subsidiary and constitutes a legal, valid and
binding obligation of the New Material Subsidiary enforceable against it in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
applicability of creditors’ rights generally and by equitable principles of
general applicability (regardless of whether such enforceability is considered
in a proceeding in equity or at law).
     Section 3. Effect on Guaranty. Except as expressly supplemented hereby, the
Guaranty shall continue in full force and effect.
     Section 4. Governing Law. This Agreement shall in all respects be governed
by, and construed and interpreted in accordance with, the laws of the State of
New York.
     Section 5. Savings Clause. To the fullest extent permitted under applicable
law, in the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect with respect to
the New Material Subsidiary, no party hereto shall be required to comply with
such provision for so long as such provision is held to be invalid, illegal or
unenforceable, and the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired. The
parties shall endeavor in good-faith negotiations to replace any invalid,
illegal or unenforceable provisions with valid provisions, the economic effect
of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
     Section 6. Notices. All communications to the New Material Subsidiary shall
be given to it at the address or telecopy number set forth under its signature
hereto.

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, the New Material Subsidiary has duly executed this
Agreement as of the day and year first above written.

                      [New Material Subsidiary]    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
                        Address:    
 
                        Telecopy:    

 



--------------------------------------------------------------------------------



 



Exceptions To Representations And Warranties
[None]

 